DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I directed towards claims 1-17 in the reply filed on 10/07/2022 is acknowledged. Claims 18-20 are non-elected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0093273 (Johnson hereinafter).
Regarding claim 1, Johnson teaches a compressor (Figures 3 and 6) that discloses a housing (Housing in Figure 3 made of 90-22-30); a first rotor (Rotor 24) and a second rotor (Rotor 26) disposed within the housing (Evident from Figure 3), wherein the first rotor is configured to rotate about a first axis of the housing (Axis along 24 per ¶47) and the second rotor is configured to rotate about a second axis of the housing (Axis along 26 per ¶47), wherein the first rotor and the second rotor are configured to engage with one another such that rotation of the first rotor and the second rotor pressurizes a vapor within the housing (¶ 47); and an end plate coupled to a discharge end of the housing (End plate shown in Figures 9, 10, and 12), wherein the end plate comprises: a variable opening configured to discharge a flow of the vapor from the housing (Assembly of 270 per ¶ 59-60); and a first movable member (Member 272) and a second movable member (Member 274), wherein the first movable member and the second movable member are configured to increase or decrease a cross-sectional area of the variable opening to adjust the flow of the vapor (¶ 60).
Regarding claim 2, Johnson’s teachings are described above in claim 1 where Johnson further discloses that the first movable member is configured to rotate about the first axis of the housing and the second movable member is configured to rotate about the second axis of the housing (¶ 60).
Regarding claim 3, Johnson’s teachings are described above in claim 1 where Johnson further discloses that the first movable member and the second movable member are configured to transition between respective first positions and respective second positions (Positions shown in Figures 9 and 10).
Regarding claim 4, Johnson’s teachings are described above in claim 3 where Johnson further discloses that the respective first positions are defined by the first movable member rotating counter-clockwise about the first axis until a first tab of the first movable member contacts a first stop of the end plate (Evident from the positions of the first member 272 in Figure 10) and the second movable member rotating clockwise about the second axis until a second tab of the second movable member contacts a second stop of the end plate (Evident from the positions of the second member 274 in Figure 10).
Regarding claim 5, Johnson’s teachings are described above in claim 3 where Johnson further discloses that he respective second positions are defined by the first movable member rotating clockwise about the first axis until a first surface of the first movable member contacts a first stop of the end plate (Evident from the positions of the first member 272 in Figure 9) and the second movable member rotating counter-clockwise about the second axis until a second surface of the second movable member contacts a second stop of the end plate (Evident from the positions of the second member 274 in Figure 9).
Regarding claim 6, Johnson’s teachings are described above in claim 1 where Johnson further discloses that the first movable member comprises a first profiled edge and the second movable member comprises a second profiled edge (Figures 9 and 10 with the members 272 and 274 with their respective edges 284/285).
Regarding claim 7, Johnson’s teachings are described above in claim 6 where Johnson further discloses that  the first profiled edge is configured to conform to a first trailing edge of the first rotor and the second profiled edge is configured to conform to a second trailing edge of the second rotor (¶ 61).
Regarding claim 8, Johnson’s teachings are described above in claim 1 where Johnson further discloses a single actuator configured to rotate the first movable member about the first axis and rotate the second movable member about the second axis (¶ 62 details actuator 300 as seen in Figure 12). 
Regarding claim 11, Johnson teaches a vapor compression system that discloses a compressor (Figures 3 and 6) comprising a housing (Housing in Figure 3 made of 90-22-30); a first rotor is configured to rotate about a first axis of the housing (Axis along 24 per ¶47) and a second rotor configured to rotate about a second axis of the housing (Axis along 26 per ¶47);  wherein the first rotor and the second rotor are configured to engage with one another to compress a refrigerant within a housing of the compressor (¶ 47); and an end plate coupled to the housing (End plate shown in Figures 9, 10, and 12), wherein the end plate comprises: a variable opening configured to discharge a flow of the refrigerant from the housing to circulate the refrigerant through the vapor compression system (Assembly of 270 per ¶ 59-60); and a first movable member (Member 272) and a second movable member (Member 274), wherein the first movable member and the second movable member are configured to adjust a cross-sectional area of the variable opening (¶ 60).
Regarding claim 12, Johnson’s teachings are described above in claim 11 where Johnson further discloses that the first movable member and the second movable member are configured to adjust the cross-sectional area of the variable opening to adjust a pressure of the refrigerant within the housing, a flow rate of the flow of the refrigerant discharged from the housing, a pressure of the flow of the refrigerant discharged from the housing, or a combination thereof (¶ 60).
Regarding claim 13, Johnson’s teachings are described above in claim 11 where Johnson further discloses that the end plate comprises a first groove and a second groove, wherein the first movable member and the second movable member are disposed within the first groove and the second groove, respectively (Evident of the grooves shown in Figures 9, 10, and 12 for members 272 and 274 to reside).
Regarding claim 14, Johnson’s teachings are described above in claim 13 where Johnson further discloses that the first movable member is configured to move within the first groove and rotate about the first axis and the second movable member is configured to move within the second groove and rotate about the second axis (¶ 59-60 with Figures 9, 10, and 12).
Regarding claim 15, Johnson’s teachings are described above in claim 14 where Johnson further discloses one or more actuators configured to rotate the first movable member about the first axis and rotate the second movable member about the second axis (Actuator 300 as seen in Figure 12 and described in ¶ 62).
Regarding claim 16, Johnson’s teachings are described above in claim 11 where Johnson further discloses that the first movable member comprises a first profiled edge configured to conform to a first trailing edge of the first rotor when the first rotor rotates about the first axis and the second movable member comprises a second profiled edge configured to conform to a second trailing edge of the second rotor when the second rotor rotates about the second axis (¶ 61)
Regarding claim 17, Johnson’s teachings are described above in claim 11 where Johnson further discloses a sensor disposed within the housing of the compressor, wherein a first position of the first movable member and a second position of the second movable member are adjusted based on feedback from the sensor indicative of a discharge pressure of the flow of the refrigerant (¶ 62 with the controller). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093273 (Johnson) in view US 2015/0135880 (Zaruba hereinafter).
Regarding claim 9, Johnson’s teachings are described above in claim 8 but are silent with respect to the actuator comprising a hydraulic actuator. 
However, Zaruba teaches an actuation device to move a robot where the teachings of an actuator would be analogous to the actuator used by Johnson. Zaruba discloses the use of a plurality of different types of actuators including a hydraulic actuator (¶ 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the actuator of Johnson with the hydraulic actuator of Zaruba to allow for intermediate positions to be obtained that the stepper motor of Johnson would be unable to reach therefore allowing for a more fine-tuned control. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093273 (Johnson) in view of US 4610612 (Kocher hereinafter).
Regarding claim 10, Johnson’s teaches are described above in claim 1 where Johnson discloses the use of a single actuator for both movable members (¶ 62. 
Johnson is silent with respect to a first actuator configured to rotate the first movable member about the first axis and a second actuator configured to rotate the second movable member about the second axis.
However, Kocher teaches a screw compressor that discloses the use of two separate volume control systems with individual actuators (Abstract and Column 6 Line 60 through Column 7 Line 54). The resultant combination would allow for the two movable members of Johnson to be individually controlled by separate actuators as taught by the individual volume control actuators of Kocher.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single actuator for two movable members of Johnson with the individual actuators as taught in Kocher to allow for individual control of each movable member to allow for a more fine-tuned control of the output of the compressor of Johnson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746